Citation Nr: 1124963	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a cardiovascular disorder.  

5.  Entitlement to service connection for arthritis manifested by joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from October 1945 to February 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  While this rating decision was issued at the White River Junction RO, the Veteran currently resides in Bay City, Michigan.  Accordingly, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  The hearing was scheduled in August 2010, but the Veteran failed to appear.  

With regard to the Veteran's claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder, the Board acknowledges that, throughout the current appeal, the agency of original jurisdiction (AOJ) has adjudicated the matter of entitlement to service connection for a psychiatric disorder on a de novo basis.  [As is noted in the June 2009 statement of the case, the Detroit RO explained that the prior final denial considered only the Veteran's then-diagnosed schizophrenic reaction, whereas now, during the current appeal, he has been diagnosed with various non-psychotic disorders, including neurotic depression and a generalized anxiety disorder.]  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In his original claim, the Veteran sought entitlement to service connection for a nervous condition.  In the current appeal, however, the Board notes that the medical evidence shows diagnoses of a chronic schizophrenic reaction, a nervous disorder and of neurotic depression and anxiety.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The AOJ should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Given the various diagnoses shown by the evidence in this case, the Board has recharacterized the issue on appeal more broadly as one for service connection for an acquired psychiatric disorder, as indicated on the cover page of this decision. 

In January 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board instructed the RO to provide the Veteran with appropriate notice of VA's duties to notify and assist pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board also requested that the RO schedule the Veteran for VA examinations to determine the nature and etiology of any hearing loss, tinnitus, cardiovascular disorder and arthritis problems that may be present.  

In accordance with the January 2011 remand directives, the Appeals Management Center (AMC) provided the Veteran with appropriate notification pursuant to Kent.  Specifically, in letters dated in January 2011 and March 2011, the Veteran was informed that his claim seeking service connection for a psychiatric disorder was denied because the claimed condition was neither incurred in nor aggravated by military service, and any evidence he submitted must be new and relate to this fact.  

In January 2011, the AMC initiated a request to schedule the Veteran for a VA audiological examination, as well as VA examinations of his heart and joints.  The RO scheduled the Veteran for these VA examinations and mailed him notification letters alerting him as to the time, date and location of his examinations.  However, the Veteran failed to report to the examinations and did not provide good cause as to his failure to report.  The AMC subsequently readjudicated the claim in the April 2011 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) [remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with].

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has in fact been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for a psychiatric disorder, however, is, addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues adjudicated herein has been obtained.  

2.  An unappealed November 1951 rating decision denied service connection for an acquired psychiatric disorder on the basis that the Veteran was not shown to have a current disability that was causally or etiologically related to, or aggravated by, his military service.  

3.  The evidence received since the November 1951 rating decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

4.  At no time during the current appeal period has the Veteran been shown to have a current hearing loss disability under 38 C.F.R. § 3.385 for VA purposes.

5.  The Veteran has not been shown to currently have tinnitus that is causally or etiologically related to his military service.  

6.  A cardiovascular disorder did not manifest until almost six decades after the Veteran's active service, and has not been shown to be causally or etiologically related to military service.  

7.  The Veteran's arthritis, manifested by joint pain, did not manifest until almost six decades after his active service, and has not been shown to be causally or etiologically related to such service.  


CONCLUSIONS OF LAW

1.  The November 1951 rating decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the November 1951 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  

3.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

4.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

5.  A cardiovascular disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

6.  Arthritis, manifested by joint pain, was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at most harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the Veteran's claims seeking service connection for hearing loss, tinnitus, a cardiovascular disorder, and arthritis manifested by joint pain, the Board notes that the RO issued to the Veteran a letter in May 2008 prior to the appealed August 2008 rating decision.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The May 2008 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The May 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  A request was made for the Veteran's Social Security Administration (SSA) records in October 2009, and in an October 2009 response from the SSA National Records Center, it was marked that the Veteran's SSA records had been destroyed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a general VA examination in June 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the June 2008 VA examination report included an interview of the Veteran, a review of his claims file, and a physical evaluation of the Veteran, the examiner failed to provide a complete audiological evaluation of the Veteran.  In addition, the examiner provided diagnoses for the Veteran's psychiatric and physical disorders, but did not provide medical opinions as to whether these disorders were etiologically related to the Veteran's military service.  In the January 2011 Remand, the Board requested that the Veteran be scheduled for another VA examination to determine the nature and etiology of any diagnosed hearing loss, tinnitus, cardiovascular disorder and arthritis.  

The Compensation and Pension Examination Inquiry reports reflect that a request for VA examinations in connection to the Veteran's hearing loss, tinnitus, cardiovascular disorder, and arthritic disability claims was initiated in January 2011.  The Veteran was scheduled for several VA examinations in February 2011, and notifications as to the time, date and location of these examinations were sent to his most recent address of record in January 2011.  However, he failed to report to his scheduled VA examinations.  The Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2010).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2010).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Claim to Reopen 

The Veteran's claim seeking entitlement to service connection for a nervous condition was originally denied in an October 1948 rating action.  In October 1951, the Veteran filed an application to reopen this claim, and, in a November 1951 rating decision, the RO reopened the Veteran's claim and denied the issue on the merits.  In doing so, the RO determined that the evidence submitted did not show the existence of a current nervous condition that was incurred during the Veteran's service or after his separation from service.  The Veteran did not file a notice of disagreement with the November 1951 rating action, and the decision, therefore, became final.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105(c).  

In March 2008, the Veteran sought to reopen his claim of service connection for a nervous condition.  In an August 2008 rating decision, the RO recharacterized the Veteran's claim as that of nerve problems, to include neurotic depression and generalized anxiety disorder.  The RO considered this matter on a de novo basis because the newly-diagnosed psychiatric disorders were non-psychotic in nature and because the prior final denials of service connection considered the Veteran's then-diagnosed schizophrenic reaction.  Regardless of the RO's decision, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the November 1951 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied in the November 1951 rating decision.  The evidence associated with the Veteran's claims file at the time of the November 1951 rating decision includes, but is not limited to, the Veteran's Separation Qualification Record and service treatment records; his April 1948 application seeking service-connected compensation for his psychiatric disorder; a letter submitted by the Veteran and a statement submitted by the Veteran's family member, both dated in April 1948; Affidavits and a Certificate of Attending Physician issued by the Veteran's private physician, Dr. F.H., dated in May 1948; a January 1948 Hospital Report; a VA Neuropsychiatric and Physical examination report dated in September 1948; the Veteran's October 1951 petition seeking to reopen his claim for service-connected compensation for his psychiatric disorder; an October 1951 statement from the Veteran's mother; and lay assertions submitted by the Veteran's former wife, dated in November 1951.  In that decision, the RO indicated that the evidence of record did not show that the Veteran had a current nervous condition that was incurred during his years in service or after his discharge from the military.  

During the September 1948 VA examination, the Veteran discussed how he began to experience episodes of weakness followed by loss of consciousness soon after his discharge, and described the physical changes which take place in his body as a result.  According to the Veteran, his skin becomes "itchy", his whole body turns red, and he becomes nervous and shaky during these episodes.  The examiner observed that the Veteran was "slightly tremulous" during the neurological evaluation.  

The evidence associated with the claims file subsequent to the November 1951 rating decision includes, but is not limited to, a January 1953 VA Application for Hospital Treatment or Domiciliary Care; VA Hospital records dated in February 1968 and July 1968; the March 2008 application seeking service-connected compensation for a psychiatric disorder; private medical records dated between January 2006 to April 2008; the June 2008 VA examination report; and the Veteran's own lay assertions.  

VA Hospital records dated in February and July 1968 reflect that the Veteran was admitted to the Traverse City State Hospital via Court Order due to his long history of alcoholism, accompanied by his irresponsible, threatening, and aggressive behavior when intoxicated.  In the Summary of Hospitalization report, it was noted that the Veteran had been hospitalized at various private facilities beginning in March 1967 for his alcoholism, and subsequently received intensive psychiatric treatment for his behavior, which, in the past included becoming extremely angry for no apparent reason, throwing objects at his wife, smashing glassware, and threatening suicide.  Based on his or her evaluation of the Veteran, the physician diagnosed the Veteran with a chronic and undifferentiated schizophrenic reaction.  The physician further noted that the Veteran was not competent.  Private medical records dated from January 2006 to April 2008 reflect the Veteran's complaints of nerve problems and shakiness, and his treatment for and diagnoses of anxiety and possible bipolar disorder.  The June 2008 VA examination report also reflects the Veteran's diagnoses of nervousness, neurotic depression and generalized anxiety disorder.  The examiner noted that the Veteran experiences shakiness and a trembling-like sensation in his hands as a result of these conditions.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 1951 decision and finds that this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran currently has several diagnosed psychiatric conditions.  In the November 1951 rating decision, the RO denied the claim on the basis that there was no evidence of a current disability that was causally or etiologically related to his military service.  However, VA hospitalization records dated in July and February 1968, private medical records dated from January 2006 to April 2008, and the June 2008 VA examination report reflect that the Veteran has been treated for and diagnosed with a number of psychiatric conditions.  Therefore, the Board finds that the additional evidence raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder.

Thus, the Board finds that the additional evidence is both new and material as defined by regulation.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

III.  Service Connection

      A.  Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A.  1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley at 159.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  

The Veteran maintains that he experienced hearing loss and a ringing sensation in his ears as a result of his exposure to loud sounds while serving in the military.  His Separation Qualification record reflects that his military occupational specialty was that of construction machine operator.  In the Summary of Military Occupations portion, the Veteran explained that his duties included operating the jackhammer and ten ton fork lift "to break concrete and lift heavy materials in cleaning up bomb devastated areas."  The whispered voice test conducted upon enlistment was shown to be 15/15 in both ears.  Report of the January 1947 Physical Examination prior to Discharge and Release from Active Duty also reflects a whispered voice test of 15/15 in both ears, and the only abnormality documented in the ear, nose and throat is that of "hypertrophic tonsils."  A VA examination conducted in September 1948 also contained normal whispered voice test results.  

Additionally, the Veteran maintains that he has tinnitus as a result of his exposure to noise and loud sounds in service.  His service treatment records are negative for any complaints, treatment, or diagnoses of tinnitus.  

In a statement submitted in April 1948, the Veteran explained that, during his period of service in Honolulu, he operated a jack hammer to bust concrete, and he noticed that the "constant vibration of the machinery caused [his] head to ache."  In the September 2008 Notice of Disagreement (NOD), the Veteran maintains that his hearing loss and tinnitus are due to situations he was faced with while serving in the military.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Veteran was afforded a VA general medical examination in June 2008 during which both his right and left ear were evaluated.  During the examination, the Veteran reported to experience a ringing sound in both ears, and added that the ringing sound is louder in his right ear.  The examiner observed that the Veteran's pinna and external canals were normal and that there was cerumen occlusion in the tympanic membrane in both ears.  The examiner concluded that the Veteran's hearing in both ears is "grossly normal."  

The Board notes that no audiological evaluation of the Veteran's ears was conducted at the June 2008 VA general medical examination and that a description of "grossly normal" hearing does not provide any information as to the Veteran's auditory threshold in any of the designated frequencies.  Therefore, based on this VA examination, it is unclear whether the Veteran has a hearing disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Furthermore, while the examiner noted the Veteran's complaints and diagnosed him with "grossly normal" hearing, she did not indicate whether he had a diagnosis of tinnitus, and if so, whether the tinnitus is related to his military service.  

Given the inconclusive findings with respect to the Veteran's audiological condition, the Board instructed the RO to schedule the Veteran for another VA examination to determine the nature and etiology of any hearing loss and tinnitus present.  See January 2011 Board remand.  The Board specifically asked the examiner to determine whether the Veteran has a hearing disability and/or tinnitus, and if so, whether such diagnoses are etiologically related to his military service or otherwise related to his active duty.  In the January 2011 Remand, the Board informed the Veteran that failure to report to his examination could result in the denial of his claim.  The RO attempted to schedule the Veteran for a VA examination in February 2011.  Indeed, the computerized Compensation and Pension Inquiry forms indicate that a request was initiated in January 2011 to schedule the Veteran for a VA audiological examination in connection to his hearing loss and tinnitus claims.  The record reflects that inquiry forms contain the Veteran's most recent address at that time.  The Board notes that the RO also sent the Veteran a letter in January 2011 notifying him as to the date, time and location of the examination.  As previously noted, the Veteran failed to report for this examination.  In addition, a Report of General Information slip reflects that the AMC/RO attempted to contact the Veteran via telephone in April  2011, but attempt was unsuccessful.  

If the Veteran did not receive a notification letter letting him know when his examination was scheduled because he changed his address, he bears the burden of keeping VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden on the part of the VA to turn up heaven and earth to find him").  A review of the record file does not reveal any evidence that mail sent to the Veteran had been returned as a result of having been sent to an incorrect address.  Indeed, in the May 2011 Informal Hearing Presentation, the Veteran's representative acknowledged that the RO scheduled the Veteran for a VA examination in February 2011.  The Veteran's representative does not contend that the Veteran did not receive notification as to his scheduled VA examination, nor does he dispute the fact that the Veteran failed to report to the examination.  Neither the Veteran nor his representative has provided good cause as to the Veteran's failure to report to his scheduled examination.  Therefore, without any evidence to the contrary, the Board assumes that the Veteran did receive notification of his scheduled VA examination and failed to report to it.  

Although VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran, Green V. Derwinski, 1 Vet. App. 121 (1991), in this case, the Veteran has failed to report for his VA examination.  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

The failure to report to a scheduled examination, without good cause, may result in a denial of claims for service connection and for a higher initial rating (as such original claims will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

With respect to the Veteran's hearing loss claim, considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  In addition to the lack of evidence establishing that hearing loss manifested during service or closely thereafter, the medical evidence does not show the Veteran to currently have this disorder.  The June 2008 VA audiological examination results described the Veteran's hearing in both his left and right ear as "grossly normal."  The Board acknowledges that an audiological evaluation was not conducted and that therefore it is unknown whether the Veteran's auditory threshold in any of the designated frequencies met any of the requirements under 38 C.F.R. § 3.385 for a hearing loss disability for VA compensation purposes.  However, as previously discussed above, the Veteran failed to report to the scheduled February 2011 VA examination.  Had the Veteran reported to his examination, an audiological evaluation would have been conducted, and a clear diagnosis would have been provided.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, at no time during the current appeal has the Veteran been shown to have bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss in this case.  In reaching this conclusion, the Board finds of particular significance the fact that the claims folder contains no competent evidence of a current diagnosis of bilateral hearing loss for VA compensation purposes at any time during the current appeal period.  38 C.F.R. § 3.385.  Furthermore, the Veteran failed to report to his scheduled VA examination, wherein an appropriate diagnosis and medical opinion could have been provided, and did not provide good cause as to his failure to report.  Therefore, the benefit of the doubt doctrine is not for application, and the claim for service connection for bilateral hearing loss must be denied.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.  

With respect to the Veteran's tinnitus claim, the Board notes that the Veteran's service treatment records are absent any complaints of or treatment for tinnitus, and further observes that the post-service record on appeal is similarly negative for notations of complaints or findings of tinnitus for many years after his separation.  Indeed, the first post-service record pertaining to the Veteran's tinnitus is his March 2008 claim, over sixty years after his separation from service, and the Veteran never reported to suffer from tinnitus prior to that time.  The first post-service medical evidence of record documenting the Veteran's complaints of tinnitus is his June 2008 VA examination.  Therefore, the Board finds that bilateral tinnitus did not manifest in service or indeed until many years thereafter.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the Veteran has argued that he was exposed to acoustic trauma during his period of service and that it was from this injury that his tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R.(a)(2).  

As previously discussed above, the Veteran's service treatment records are completely absent any complaints, notations, treatment or diagnosis of tinnitus.  He also underwent a VA examination in September 1948, the report of which is clear for any evidence of tinnitus or complaints of a ringing sensation in his ears.  Upon physical examination, the examiner described the appearance of the Veteran's auditory canals as normal, and observed no signs of discharge in either ear.  The June 2008 VA examination documented the Veteran's complaints of tinnitus in both ears, as well as his assertion that the ringing sound is louder in the right ear rather than the left.  During the physical examination, the examiner described the pinna and external canals in the bilateral ears as normal, and observed no evidence of discharge in either ear.  The examiner did not diagnose the Veteran with tinnitus.  

In the January 2011 remand, the Board requested that the Veteran undergo another VA examination to determine whether he had a diagnosis of tinnitus, and if so, whether such diagnosis is related to his period of active service.  As mentioned above, the RO scheduled the Veteran for a VA examination in February 2011, but the Veteran did not present for his examination and did not provide good cause as to his failure to report.  The Board reiterates that the duty to assist is not a one-way street, and it is the Veteran's responsibility to present and support his claim.  See Olsen v. Principi, 3 Vet. App. 480 (1992); see also 38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

The failure to report to a scheduled examination, without good cause, may result in a denial of claims for service connection and for a higher initial rating (as such original claims will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Had the Veteran appeared for his examination, the medical evidence may have provided further support for his claim.  As it stands however, the only evidence relating the Veteran's tinnitus to his service, are his statements and lay assertions.  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

The Board acknowledges the Veteran's contentions relating his current tinnitus to service.  Lay evidence, such as the Veteran's contentions, can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's contentions that he experienced acoustic trauma during service, the Board acknowledges that he is competent to give evidence about what he experienced, i.e., he is competent to report that he has experienced ringing in his ears during and after service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

However, the Veteran, as a layperson, is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, although the Veteran asserts his tinnitus had its onset during service, his statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  

While the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of tinnitus have been present since his years in service, the record discloses a sixty-one year gap without any clinical evidence to support any assertion of in-service tinnitus with a continuity of symptomatology thereafter.  Indeed, the Veteran had several opportunities to file a claim for his tinnitus given the fact that he filed claims for other noted disabilities in 1948 and 1951, but he chose not to.  The fact that the Veteran underwent medical examinations and evaluations soon after his separation but failed to mention the ringing in his ears weighs against his credibility.  Furthermore, the Veteran's assertions are inconsistent with the contemporaneous evidence of record, namely, the service treatment records and the September 1948 VA examination report, both of which are clear for any evidence or sign of tinnitus.  The fact that the medical records do not provide subjective or objective evidence that supports the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, supra.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue, over sixty years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Although the Veteran asserts that his tinnitus is attributed to acoustic trauma in service, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical etiology.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the weight of the evidence is against a finding that the Veteran's tinnitus was initially manifested during service.  Furthermore, the June 2008 examiner did not provide a diagnosis of tinnitus, and there is no medical evidence to show that the Veteran's tinnitus is the result of military noise exposure.  
Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for tinnitus is not warranted.  

      B.  Cardiovascular Disorder And Arthritis Manifested By Joint Pain

The Veteran maintains to experience heart problems as a result of his military service.  During his October 1945 enlistment examination, his blood pressure reading was shown to be 140/70.  He also underwent a chest X-ray, the findings of which were negative.  A March 1946 admission form indicates that the Veteran did not have a history of hypertension, that he was "nervous around officers" and that his father had been treated for hypertension for six years but was currently fine.  Upon physical examination, his blood pressure readings were shown to be 150/70, 144/70 and 130/70 and such readings resulted in the impression of "labile blood pressure as a result of mild anxiety."  The January 1947 Report of Physical Examination prior his release from active duty reflects a normal cardiovascular system and negative chest X-ray.  A VA examination conducted in September 1948 indicated a normal cardiovascular system.  The July 1968 Hospitalization report reflects that the Veteran underwent an electrocardiogram (EKG) in March 1968, the results of which showed a "normal curve."  

Private treatment records issued from the Veteran's treatment physician, Dr. S.R., dated from January 2006 to April 2008, reflect that the Veteran was seen throughout the years with complaints of shakiness, nervousness, and occasional complaints of dizzy spells and light headedness.  A January 2006 private treatment report reflects a possible diagnosis of coronary artery disease (CAD) which is characterized as stable.  However, the handwriting on this treatment report is somewhat unclear, and therefore the diagnosis of CAD is uncertain.  A January 2008 treatment note reflects the Veteran was seen with complaints of dizzy spells, weakness, and that he was seeing double and losing his balance.  

During the June 2008 VA examination, the Veteran reported a history of dyspnea and fatigue.  It was also noted that he had a history of elevated blood pressure findings, and upon physical examination, his blood pressure readings were shown to be 179/100, 168/115, and 151/85.  His cardiovascular examination was absent for any signs of a click or pericardial rub and his rhythm was described as irregularly irregular.  Findings from his chest X-ray reflected no signs of cardiomegaly, congestive heart failure, or active pulmonary disease.  The Veteran also underwent an EKG, the results of which reflected that he had sinus tachycardia with frequent premature ventricular contractions, fusion complexes and nonspecific ST abnormality.  The examiner noted that the Veteran experiences shortness of breath as a result of these findings.  While it was noted that the Veteran did not begin experiencing these symptoms until after active service, the examiner did not provide an opinion with respect to whether the Veteran's heart problems are etiologically related to his military service.  

Similarly, the Veteran seeks service connection for arthritis and joint pain as a result of his military service.  The Veteran's service treatment records are negative for any treatment for or diagnosis of arthritis or joint pain, and the September 1948 VA examination is clear of any arthritis or abnormalities in the joints.  Private treatment records issued by Dr. S.R. reflect complaints of and treatment for low back and bilateral knee pain beginning in April 2006.  An August 2006 treatment note specifically reflects the Veteran's complaints of arthritis which he described as traveling from the waist to the legs, and swelling in his lower legs.  A May 2007 treatment note reflects a diagnosis of osteoarthritis in the right knee.  

During the June 2008 VA examination, the Veteran complained of pain in both his knees and explained that he had recently undergone a left total knee replacement due to his arthritis.  He also complained of right knee pain and explained that his right knee swells and goes out if he pivots quickly.  The examiner noted that such disorder occurred after service.  With respect to his joint symptoms, the Veteran complained of pain, stiffness, deformity, limited motion and swelling in both his knees, his right wrist and his left second metacarpal joint and it was noted that he used a cane as an assistive device when walking.  Upon physical examination, the physician noted that the left knee and right second metacarpal joint displayed signs of swelling and tenderness.  An X-ray of the left knee demonstrated a total knee replacement and was negative for an acute fracture or dislocation.  The X-ray of the right knee demonstrated a "narrowing of [the] medial and lateral joint spaces with the marginal sclerosis consistent with degenerative arthritis."  

During the physical examination, the examiner also noted there to be abnormalities in the spinal muscles.  Specifically she noted that there was left cervical tenderness with rotation to the left and tenderness at the base of the cervical spine.  An X-ray of the cervical spine showed fusion at the C6-C7 disc levels and some osteoarthritis of the facet joints in the mid-cervical region.  

The examiner diagnosed the Veteran with osteoarthritis of the right knee and cervical spine.  However, the examiner did not provide an opinion with respect to whether these disabilities were etiologically related to service.  

In this case, the Veteran was clearly diagnosed with a heart condition, osteoarthritis in his mid-cervical region and degenerative arthritis in his right knee.  As noted above, the Veteran's service treatment records are clear for any signs, complaints, treatment or diagnosis of a heart condition and/or arthritis manifested by joint.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.  

In the January 2011 remand, the Board requested that the Veteran undergo another VA examination to determine the nature and etiology of any cardiovascular disorder and arthritis that may be present.  The computerized Compensation and Pension Inquiry forms indicate that a request was initiated in January 2011 to schedule the Veteran for VA examinations in connection to his cardiovascular disorder and arthritis claim.  The record reflects that inquiry forms contain the Veteran's most recent address at that time.  The Board notes that the RO also sent the Veteran a letter in January 2011 notifying him as to the date, time and location of the examination.  As mentioned above, the RO scheduled the Veteran for VA examinations in February 2011, but the Veteran did not present for his examinations and did not provide good cause as to his failure to report.  The Board reiterates that the duty to assist is not a one-way street, and it is the Veteran's responsibility to present and support his claim.  See Olsen v. Principi, 3 Vet. App. 480 (1992); see also 38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  Had the Veteran appeared for his examinations, the medical evidence may have provided further support for his claim.  As it stands however, the only evidence relating the Veteran's cardiovascular and arthritic disorders to his service, are his statements and lay assertions.  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

The Board finds the Veteran competent to report symptoms of pain and stiffness in his joints, to include his bilateral lower extremities and his cervical spine region, as well as symptoms congruent to a heart condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, while lay persons may provide competent testimony as to that which can be observed and visible symptoms and manifestations of a disorder, they are not considered competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, because they lack the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran in the current appeal is competent to report that he has experienced pain in his bilateral knees and neck, as well symptoms congruent to a heart condition since service, he is not competent to relate his current disabilities to service.  

As noted above, the contemporaneous evidence of record, the Veteran's service treatment records and the September 1948 VA examination report, are clear for any signs, notations, complaints, or treatment for any heart problems as well as any arthritic problems.  Indeed, the Veteran's slightly elevated blood pressure readings in service were attributed to his mild anxiety, his cardiovascular system was shown to be normal and he did not display any musculoskeletal defects upon separation, and the September 1948 VA examination report is also clear for any signs of arthritis and in fact shows that the Veteran's cardiovascular system to be in normal condition.  Therefore, the Veteran was not suffering from any sort of heart disorder or arthritic condition upon his February 1947 separation from service, or one year thereafter, and his assertions that his heart condition and arthritic disabilities arose as a result of an in-service event or occurrence are inconsistent with the contemporaneous record.  

The Board also finds that the post-service medical evidence of record is absent any treatment for or diagnosis of a cardiovascular disorder and/or arthritis manifested by joint pain until nearly sixty years after service.  Indeed, the earliest post-service medical evidence of record pertaining to the Veteran's heart condition is the January 2006 private treatment report which indicates a possible diagnosis of CAD.  The earliest post-service medical evidence of record reflecting the Veteran's complaints of pain in his lower back and right knee, as well as the assessment of osteoarthritis in the right knee, is the April 2006 private treatment record issued by Dr. S.R.  Both these treatment reports were issued fifty-nine years after the Veteran's separation from service.  

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran contends that his heart condition and arthritis arose as a result of an event in service, this claim is not supported by the contemporaneous evidence of record.  As previously noted above, the Veteran's service treatment records are clear for any signs, notations, complaints, treatment or diagnosis of either heart problems or pain in the joints.  In addition, the September 1948 VA examination report shows the Veteran's cardiovascular system to be in normal condition, and there is no indication that the Veteran suffered from articular or muscular rheumatism, or that he experienced any abnormalities, to include swelling, crepitus, atrophy, deformity or limitation of motion, in any of his joints.  The Board finds the contemporaneous evidence of record to be more credible than the Veteran's current assertions.

Currently, the only evidence of a nexus between the Veteran's active duty service and his heart condition and his arthritis is limited to the Veteran's own assertions, as reflected in his March 2008 claim, his September 2008 NOD and his representative's May 2011 Informal Hearing Presentation.  The Veteran has not submitted any medical evidence etiologically linking his heart condition and/or his arthritis to service, and as noted above, he failed to report to the scheduled VA heart and joints examinations, which may have established the necessary relationship between his current diagnoses and service.  

While the Board does not doubt the sincerity of the Veteran's belief that his heart condition and his arthritis are due to service, the record discloses a nearly sixty year gap between the Veteran's separation from service and the first evidence of record showing that the Veteran suffered from a possible heart condition and arthritis.  In addition, there is no clinical evidence to support the assertion that the Veteran's heart condition and/or his arthritis are due to an in-service occurrence.  The record shows that the Veteran regularly visited with his private physician when he first left the military regarding his skin condition, his nerves and his epileptic spells, and had ample opportunities to discuss any pain he was experiencing in the lower extremities and/or neck regions, as well as symptoms analogous to a potential heart problems.  However, the record is absent of any complaints, mention of or diagnosis of heart problems and/or pain associated with arthritis.  The Board further notes that any symptoms of shakiness and trembling were attributed to his nervous condition and his epileptic spells, not to any type of cardiovascular problems.  The fact that the Veteran underwent medical examinations and evaluations soon after his separation but was neither treated for, or diagnosed with, any type of heart condition, and failed to mention that he was experiencing pain and stiffness in joints weighs against his credibility.  

In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disabilities at issue, fifty-nine years after service, are too remote from service to be reasonably related to service and diminish the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Because the preponderance of the evidence is against these service connection claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cardiovascular disorder and arthritis is not warranted.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a cardiovascular disorder is denied.  

Service connection for arthritis, manifested by joint pain, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As previously discussed above, the Veteran contends that his psychiatric disorder originated during his military service.  The Veteran's service treatment records reflect that at his October 1945 enlistment examination, the evaluation of his psychiatric condition was shown to be normal, and he did not exhibit any psychiatric or neurological symptoms.  Findings from his chest X-ray were also shown to be negative.  The March 1946 consultation report indicates that the Veteran was "nervous around officers."  During the physical examination, his blood pressure readings were shown to be 150/70, 144/70 and 130/70, resulting in the impression of "labile blood pressure as a result of mild anxiety."  The January 1947 Report of Physical Examination prior to Discharge reflects a normal psychiatric diagnosis.

A January 1948 Hospital report reflects that the Veteran was admitted to the hospital after he hit a telephone poll while driving his car.  The Veteran indicated that since his discharge he had been suffering from "spells when he does not have control over his actions."  Private medical letters issued by the Veteran's physician, Dr. F.H., reflect a diagnosis of epilepsy petit mal.  Dr. F.H. described how the Veteran was involved in an accident in January 1948 due to sudden loss of consciousness.  He noted that the Veteran was treated for epilepsy from March 1948 to April 1948.  See May 1948 letter submitted by Dr. F.H. 

The Veteran underwent a VA examination in September 1948, the report of which reflects that the physician classified the Veteran's nervous system as "special."  During the examination, the Veteran discussed how he began experiencing episodes of weakness, similar to seizures, soon after service.  He described the physical changes which take place in his body during these episodes.  According to him, his entire body turns red, his skin becomes "very itchy with small pin sized bumps," and he becomes nervous and shaky during these episodes.  The examiner observed that the Veteran was "slightly tremulous" during the neurological portion of the evaluation, and diagnosed the Veteran with a generalized allergic state, manifested by periodic attacks of redness of the skin and pruritis.  

Lay assertions submitted by the Veteran and his family, center around the Veteran's epileptic seizures and the physical reaction which manifests in his body as a result.  The Board notes that the majority of these records also mention the Veteran's nervous behavioral patterns.  

As previously discussed above, the Veteran was admitted to the Traverse City State Hospital via Court Order in February 1968 due to his alcoholism and ensuing erratic and threatening behavior.  Based on the evaluation, the Veteran was diagnosed with a chronic and undifferentiated schizophrenic reaction.  The physician further noted that the Veteran was not competent.  Private medical records issued by Dr. R.S, dated from January 2006 to April 2008 reflect the Veteran's continuing complaints of nervous problems and shakiness, and his treatment for and diagnoses of anxiety and possible bipolar disorder.  The June 2008 VA examination report also reflects diagnoses of neurotic depression, generalized anxiety disorder and nervousness.  

In his September 2008 NOD, the Veteran contends that his psychiatric problems arose during service.  The Board finds the Veteran competent to report continuing psychiatric symptoms since service.  In addition, based on the evidence submitted, the Board finds the Veteran credible with respect to his assertions.  

In accordance with its duty to assist, VA must also provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this regard, the Board notes that the Veteran has not had a VA examination for his claim for an acquired psychiatric disorder.  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the service treatment records which document signs of anxiety and nervousness, documentation reflecting his symptoms of nervousness and shakiness soon after his separation, the evidence of various psychiatric diagnoses since his separation from service, and the Veteran's lay assertions regarding ongoing psychiatric symptoms since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notification letter pertaining to the underlying claim for service connection for a psychiatric disorder.  

2. Schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder that he may have.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all necessary tests and studies, to include psychological testing, should be performed, and all clinical findings should be reported in detail.  

The examiner is required to review all pertinent records and subsequent VA and private treatment records.  [Of particular importance here is the examiner's review of the March 1946 Consultation Request and Report which reflects the Veteran's nervous symptoms, and impression of "labile blood pressure as a result of mild anxiety," as well as all the post-service medical records reflecting treatment for various psychiatric disorders.]  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  

All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is likely, unlikely, or at least as likely as not that any psychiatric disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to his active service, including the relevant symptomatology shown therein.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


